Citation Nr: 0739328	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic medical 
disorder manifested by fatigue.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from December 1988 to 
November 1991.  Service department records indicate that she 
served in the Southwest Asia theater of operations from 
January 1991 to March 1991, during the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

Service connection was denied for fatigue in an unappealed 
March 1998 RO rating decision.

In the March 2002 rating decision which forms the basis for 
this appeal, the RO denied entitlement to service connection 
for chronic fatigue syndrome and an elevated Epstein-Barr 
virus titer (claimed as fatigue).  

In January 2004, the Board determined that new and material 
evidence had been submitted which was sufficient to reopen 
the previously-denied claim of entitlement to service 
connection for fatigue.  The Board remanded the claim for 
further development.  The Board subsequently solicited an 
expert medical opinion from the Veteran's Health 
Administration (VHA) in November 2005.  An opinion was 
received by the Board in April 2006 and has been associated 
with the veteran's claims folder.  By letter dated May 9, 
2006, the veteran and her representative were provided with a 
copy of the opinion and allowed 60 days to provide a 
response.  
In May 2006 and again in July 2006 the veteran and her 
representative indicated that they had no further argument 
and/or evidence to submit.  

In August 2006, the Board again remanded the claim to the 
Veterans' Benefits Administration (VBA) for further 
evidentiary development.  After the requested development was 
accomplished to the extent possible, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) in August 2007 which continued the previous 
denial of service connection for a chronic medical disorder 
manifested by fatigue.  That issue is again before the Board.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination, which was scheduled to be conducted in January 
2007 and which was necessary for an informed adjudication of 
her reopened claim for service connection for a chronic 
medical disorder manifested by fatigue.


CONCLUSION OF LAW

Because the veteran failed, without good cause, to report for 
a VA examination which was scheduled in connection with her 
reopened claim of entitlement to service connection for a 
chronic medical disorder manifested by fatigue, that claim is 
denied.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
chronic medical disorder manifested by fatigue.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.


Stegall concerns

In January 2004, the Board remanded this claim for the VA AMC 
to obtain pertinent medical records from February 2003 to the 
present, and to schedule the veteran for a VA examination.  
VA medical records were obtained.  The veteran underwent a VA 
examination in July 2004, a report of which has been 
associated with the veteran's claim file.

In August 2006, the Board remanded this claim for the VA AMC 
to obtain pertinent medical records from March 2005 to the 
present, and to schedule the veteran for a VA examination.  
VA medical records were obtained.  As will be discussed in 
more detail below, the veteran failed to report for a VA 
examination scheduled in January 2007.  The VA AMC was then 
to readjudicate the claim.  The case was readjudicated in the 
August 2007 SSOC.

Therefore, the Board finds that the VA AMC has complied with 
the directives of the January 2004 and the August 2006 
remands to the extent possible.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  
See, in general, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2007).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).  Regulations have been implemented in 
support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing an examination.  Through no fault of VA, that 
effort was unsuccessful.  Specifically, the RO scheduled a VA 
examination in January 2007 to determine the nature and 
etiology of the veteran's fatigue.  However, the veteran 
failed to appear without showing good cause.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that any 
further attempts to assist the veteran in developing her 
claim would result in needless delay, and are thus 
unwarranted.

In this case, the Board determined that the record in this 
case is incomplete and directed the VBA to attempt to 
supplement the record by obtaining additional medical 
evidence.  This supplementation of the record was required by 
the mandate contained in the statute and regulation.  See, in 
particular, 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
consequences of the veteran's refusal to report for the 
scheduled VA examination will be discussed below.

Because the reopened service connection claim is being denied 
as a matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes that VA in fact complied with 
the provisions of the VCAA as to notice as well as duty to 
assist.  See VCAA letters dated in March 2001, October 2001, 
January 2004, June 2004, September 2004, March 2005, and 
September 2006.  To the extent necessary, VA also attempted 
to assist the veteran in the development of her claim.  VBA 
obtained VA medical records and the veteran's service medical 
records.  VBA afforded the veteran a VA examinations in 
January 2002 and July 2004.  The Board obtained an expert 
medical opinion from an internal medicine specialist with the 
VHA.  However, VA's efforts were ultimately thwarted by lack 
of cooperation on the part of the veteran with respect to the 
crucial matter of submission to a current medical 
examination.

The Board further notes that the veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her appeal.  The 
veteran has not expressed a desire to have a personal 
hearing.  

Pertinent law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2007); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).



Factual Background

The veteran seeks service connection for a chronic medical 
condition manifested by fatigue.  The precise nature of the 
claimed condition, and indeed if any chronic condition even 
exists, remains obscure.  Various attempts to resolve this 
medical question were unsuccessful.  In August 2006, the 
Board requested another VA examination to determine the 
nature and etiology of the veteran's fatigue.

In a January 5, 2007 letter, VA AMC advised the veteran that 
she would be scheduled for an examination at the VA medical 
facility nearest to her.  She was informed that if she could 
not keep the appointment, she should contact that VA medical 
facility as soon as she received the appointment notice and 
that the facility would do its best to accommodate her 
schedule if she wished to be rescheduled.  The letter read in 
part as follows:

If You Don't Report for the Examination

The law states that when a claimant, without good 
cause, fails to report for an examination or 
reexamination, the claim shall be rated on the 
evidence of record.  Example of good cause 
includes, but is not limited to, illness or 
hospitalization of the claimant, death of a family 
member, etc.  Without the examination, we may have 
to deny your claim, or you might be paid less than 
you otherwise would.

See the January 5, 2007 AMC letter, page 1 [emphasis as in 
the original].

In a January 9, 2007 letter, a VA medical facility informed 
the veteran that she was scheduled for a VA examination on 
January 30, 2007.  That letter informed the veteran that if 
for any reason she could not keep the appointment, she should 
notify the facility promptly.  The veteran was further 
advised that if she failed to report for this examination, 
her claim may be disallowed.  

The veteran failed to report for that scheduled examination.  
She and her representative have not provided any adequate 
reason or good cause for her failure to report for that 
examination.

Analysis

As was discussed above, the precise nature, and indeed the 
existence, of the claimed medical condition causing the 
veteran's fatigue is elusive.  In a further attempt to obtain 
sufficient medical evidence in order to render an informed 
decision, the Board remanded this case in August 2006.  It is 
clear that the veteran failed without explanation to report 
for the January 2007 VA examination which was scheduled to 
determine the nature and etiology of the veteran's fatigue.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  VA's 
responsibility was both clarified and 
amplified through the enactment of the VCAA.  The 
responsibility that the evidentiary record be developed to 
its fullest possible is not, however, unilateral; as noted 
above, the veteran must cooperate in this development, and 
her failure to cooperate may precipitate action adverse to 
the interests of her claim.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, another VA examination 
was indeed necessary to grant the benefits sought by the 
veteran, namely service connection for a chronic medical 
disorder manifested by fatigue.  Cf. 38 C.F.R. 
§ 3.159(c)(4) (2007).  

In particular, there is conflicting medical evidence as to 
the nature of the veteran's fatigue.  The VHA expert opined 
that it was as likely as not that there is a disease state, 
organic or inorganic (psychological), which was causing the 
veteran's fatigue.  
That opinion did not indicate what that condition may be; nor 
did the reviewer answer the question as to whether an 
undiagnosed illness is causing the fatigue.  The opinion was 
at least suggestive that psychological factors may be 
responsible.
The Court has held on several occasions that medical opinions 
which are speculative or inconclusive in nature are of no 
probative value.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 
9 Vet. App. 521, 523 (1996).  Because the opinion of VHA 
reviewer was non-specific, an additional medical opinion 
addressing this question was needed.
It also appeared that the opinion was less than optimal 
because no physical examination of the veteran was performed.

In light of the VHA expert's inconclusive opinion and the 
fact that the veteran had not been physically examined since 
July 2004, the Board found in its August 2006 remand that the 
duty to assist in this case includes obtaining current 
medical records and obtaining another medical examination and 
opinion, in order to provide an overview of what appeared to 
be a very complicated medical picture and to determine the 
current nature and etiology of her fatigue.  See 38 C.F.R. 
§ 3.159 (2007).  Such delineation through an examination was 
and is clearly necessary for an informed decision as to the 
veteran's service connection claim.  There is of record no 
other evidence which would substitute for the VA examination 
and opinion requested by the Board in its August 2006 remand.  
See 38 C.F.R. § 3.326 (2007).  
  
It is plain from the record before the Board that the veteran 
has been advised of what was required of her to adjudicate 
this claim, and she has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); see also Wood, 1 Vet. 
App. at 193.  There is of record no correspondence or report 
of contact from the veteran or her representative which would 
explain her failure to report for the January 2007 
examination, even though the VA AMC told her that she should 
contact the VA medical facility if she cannot report for the 
examination as scheduled.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2007)], or "good 
cause" [see 38 C.F.R. § 3.655 (2007)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the veteran nor her representative has 
provided an "adequate reason" or "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.

The facts in this case are clear.  The veteran failed to 
report for a VA examination which was necessary to decide her 
claim and which was scheduled by the VA AMC for that purpose.  
No good cause or adequate reason has been demonstrated for 
her failure to be examined.  

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claim.  Any failure to 
develop this claims rests with the veteran herself.  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to service connection for a 
chronic medical disorder manifested by fatigue cannot be 
established without a current VA examination.

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being denied based on her failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, as discussed in the factual background section 
above, the veteran received specific notice on two occasions 
as to the consequences of her failure to report for he 
scheduled VA examination.  It is therefore amply clear that 
the veteran has been advised of the consequences of her 
failure to report for the examination.  Moreover, the agency 
of original jurisdiction denied the veteran's claim on the 
basis of her failure to report for the January 2007 VA 
examination.  See the August 2007 SSOC, page 5.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that this claim is not an original claim 
for compensation.  Service connection was denied for fatigue 
in an unappealed March 1998 RO rating decision.  In January 
2004, the Board determined that new and material evidence had 
been submitted which was sufficient to reopen the previously-
denied claim of entitlement to service connection for 
fatigue.  Therefore, this is a reopened claim, and may be 
denied based on the veteran's failure to report for the 
examination.

In short, 38 C.F.R. § 3.655 provides that when an examination 
is scheduled in conjunction with a claim for a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.  As explained above, the veteran failed to 
report for the scheduled examination.  The claim for service 
connection for a chronic medical disorder manifested by 
fatigue is therefore denied.  


ORDER

Service connection for a chronic medical disorder manifested 
by fatigue is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


